26 N.Y.2d 941 (1970)
Michael Pagan, an Infant, by Jose Pagan, His Father and Natural Guardian, et al., Appellants,
v.
New York Herald Tribune, Inc. et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Argued February 23, 1970.
Decided April 9, 1970.
Martin Levine and Joseph Friedberg for appellants.
E. Douglas Hamilton, John D. Kousi and Donald G. McCabe for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.